                        Case 19-31870 Document 55 Filed in TXSB on 09/10/19 Page 1 of 5
 Fill in this information to identify the case:
 Debtor 1    Cedric Hyman
             aka Cedric Crevet Hyman
             dba Cedric C. Hyman

 Debtor 2

 (Spouse, if filing)

 United States Bankruptcy Court for the SOUTHERN District of TEXAS

 Case number 19-31870


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                           12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor: MTGLQ INVESTORS, L.P.                                       Court claim no. (if known): 4-2

Last 4 digits of any number you use to
identify the debtor’s account: 5490

Does this notice supplement a prior notice of postpetition
fees, expenses, and charges?
■ No
□ Yes. Date of the last notice:

 Part 1:       Itemize Postpetition Fees, Expenses, and Charges
 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any escrow
 account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an amount,
 indicate that approval in parentheses after the date the amount was incurred.

            Description                                                                             Date Incurred               Amount

 1          Late Charges                                                                                            (1)            $0.00

 2          Non-sufficient funds (NSF) fees                                                                         (2)            $0.00

 3          Attorneys fees                                                                                          (3)            $0.00

 4          Filing fee and court costs                                                                              (4)            $0.00

 5          Bankruptcy/Proof of Claim Fee                                                            06/07/2019     (5)          $300.00
            Bankruptcy/Proof of Claim- Part 5/ 410 A Fee                                              06/07/2019                 $250.00

 6          Appraisal/Broker's Price opinion fees                                                                   (6)            $0.00

 7          Property inspection fees                                                                                (7)            $0.00

 8          Tax Advances (non-escrow)                                                                               (8)            $0.00

 9          Insurance advances (non-escrow)                                                                         (9)            $0.00

 10         Property preservation expenses                                                                          (10)           $0.00

 11         Other. Specify: Plan Review Fee                                                          04/10/2019     (11)         $325.00

 12         Other. Specify:                                                                                         (12)           $0.00

 13         Other. Specify:                                                                                         (13)           $0.00

 14         Other. Specify:                                                                                         (14)           $0.00




 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.

Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                           page 1
                               Case 19-31870 Document 55 Filed in TXSB on 09/10/19 Page 2 of 5
Debtor 1 Cedric Hyman                                                    Case number (if known) 19-31870
           aka Cedric Crevet Hyman
           dba Cedric C. Hyman
           Print Name           Middle Name      Last Name




 Part 2:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.

      □ I am the creditor
      ■ I am the creditor’s authorized agent.
 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.
                        /s/Darrelyn Thomas                                                                          09/09/2019
                         __________________________________________________                                Date    ____________________
                        Signature



                        Darrelyn Thomas
  Print                 __________________________________________________                                 Title   Bankruptcy Attorney
                        First Name                       Middle Name     Last Name


  Company               RAS Crane, LLC


  Address               10700 Abbott's Bridge Road, Suite 170
                        Number                Street


                        Duluth, GA 30097
                        City                                                  State        ZIP Code

  Contact Phone         470-321-7112                                                                             dthomas@rascrane.com
                                                                                                           Email _______________________




Official Form 410S2                                    Notice of Postpetition Mortgage Fees, Expenses, and Charges                         page 2
                      Case 19-31870 Document 55 Filed in TXSB on 09/10/19 Page 3 of 5
                                            CERTIFICATE OF SERVICE
               I HEREBY CERTIFY that on ____________________________________________________________,
                                          September 10, 2019
I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:


ALVA NELL WESLEY-THOMAS
ATTORNEY AT LAW
6161 SAVOY
STE. 250
HOUSTON, TX 77036

DAVID G. PEAKE
CHAPTER 13 TRUSTEE
9660 HILLCROFT
SUITE 430
HOUSTON, TX 77096-3856

U.S. TRUSTEE
OFFICE OF THE US TRUSTEE
515 RUSK AVE.
STE. 3516
HOUSTON, TX 77002

CEDRIC HYMAN
3806 WENTWORTH
HOUSTON, TX 77004


                                                                           RAS Crane, LLC
                                                                           Authorized Agent for Secured Creditor
                                                                           10700 Abbott's Bridge Road, Suite 170
                                                                           Duluth, GA 30097
                                                                           Telephone: 470-321-7112
                                                                           Facsimile: 404-393-1425

                                                                               /s/Nickele Stone
                                                                           By: _________________________
                                                                               Nickele Stone
                                                                               nstone@rascrane.com




Official Form 410S2               Notice of Postpetition Mortgage Fees, Expenses, and Charges                      page 3
Case 19-31870 Document 55 Filed in TXSB on 09/10/19 Page 4 of 5
Case 19-31870 Document 55 Filed in TXSB on 09/10/19 Page 5 of 5
